 



Exhibit 10.25
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated March 11, 2005, is entered into
by and between BCI Communications, Inc. (the “Company”), a Delaware corporation,
with its principal place of business at 20 Bushes Lane, Elmwood Park, New Jersey
07407, and Robert Bradley (the “Employee”), an individual residing at 53
Waterside Drive, Little Ferry, New Jersey 07643.
W I T N E S S E T H:
WHEREAS, Richard Berliner, the Chief Executive Officer (“CEO”) and Chairman of
the Board of Directors (the “Board”) of the Company, has approved and authorized
the entry into this Agreement with Employee, and Employee desires to be employed
by the Company, on the terms and conditions hereinafter set forth.
WHEREAS, Employee is willing to serve as “Vice President of Sales, Marketing and
Business Development” of the Company, and the Company desires to retain Employee
in that capacity on the terms and conditions herein set forth.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
Section 1. Term of Employment. The Employee’s employment under this Agreement
shall commence on the date of hereof (the “Commencement Date”) and, subject to
earlier termination pursuant to Section 5 hereof, shall continue until the
second anniversary of the Commencement Date (the “Term”).
Section 2. Position and Duties. During the Term, the Employee shall serve as
Vice President of Sales Marketing and Business Development and shall have such
powers and duties as are commensurate with such position and as may be conferred
upon him from time to time by Chief Executive Officer or Board of Directors of
the Company (the “Board”). During the Term, and except for illness or incapacity
and reasonable vacation periods, the Employee shall devote all of his business
time, attention, skill and efforts exclusively to the business and affairs of
the Company and its subsidiaries and affiliates and shall abide by all
applicable policies of the Company.
Section 3. Compensation.
(a) For the performance of Employee’s duties hereunder during the Term, the
Employee shall receive a base salary at an annualized rate of $100,000.00 (the
“Base Salary”), less normal deductions, earned and payable pursuant to the
Company’s standard payroll practices as in effect from time to time.
(b) The Employee shall be entitled to participate in all compensation and
employee benefit plans or programs, and to receive all benefits, perquisites and
emoluments, for which any salaried employees of the Company are eligible under
any plan or program now or hereafter established and maintained by the Company,
to the fullest extent permissible under the general terms and provisions of such
plans or programs and in accordance with the provisions thereof, including,
without limitation, incentive compensation, bonus, group hospitalization,
health, dental care, or other insurance, stock purchase, restricted stock and
stock option plans. Notwithstanding the foregoing, nothing in this Agreement
shall preclude the amendment or termination of any such plan or program.
(c) In addition to the Base Salary, Employee shall be entitled to participate in
an incentive plan as set forth in Schedule A, attached hereto.

 

1



--------------------------------------------------------------------------------



 



Section 4. Business Expenses. The Company shall pay or reimburse the Employee
for all reasonable travel or other expenses incurred by the Employee in
connection with the performance of his duties and obligations under this
Agreement, subject to the Employee’s presentation of appropriate vouchers in
accordance with such procedures as the Company may from time to time establish
for employees and to preserve any deductions for Federal income taxation
purposes to which the Company may be entitled.
Section 5. Effect of Termination of Employment. (a) In the event the Employee’s
employment terminates, during the Term, due to a Without Cause Termination (as
hereinafter defined), as liquidated damages or severance pay, or both, the
Company shall pay the unpaid Base Salary through the end of the Term, but not
less than the equivalent of five (5) month’s of the annual base salary at the
time of termination. The Employee shall be entitled to continued group
hospitalization, health and dental care insurance for the periods specified in
the Comprehensive Omnibus Budget Reconciliation Act (“COBRA”) upon payment by
the Employee of the amounts specified under COBRA.
(b) In the event that the Employee’s employment hereunder terminates due to a
Termination for Cause (as hereinafter defined) or death of the Employee, earned
but unpaid Base Salary as of the date of termination of employment shall be
payable in full. However, no other payments shall be made, or benefits provided,
by the Company under this Agreement except for benefits that have already become
vested under the terms of such employee benefit programs as may be maintained by
the Company or its affiliates for its employees and except as otherwise required
by law.
(c) For purposes of this Agreement, the following terms have the following
meanings:
(i) The term “Termination for Cause” means, to the maximum extent permitted by
applicable law, a termination of the Employee’s employment by the Company
because the Employee has (a) materially breached or materially failed to perform
his duties under applicable law and such breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness, (b) committed an
act of dishonesty in the performance of his duties hereunder or engaged in
conduct detrimental to the business of the Company, (c) been convicted of a
felony or any crime involving moral turpitude, (d) materially breached or
materially failed to perform his obligations and duties hereunder, which breach
or failure the Employee shall fail to remedy within 30 days after written demand
from the Company, or (e) violated in any material respect the representations
made in Section 1 above or the provisions of Section 6 below.
(ii) The term “Without Cause Termination” means a termination of the Employee’s
employment by the Company other than due to expiration of the Term and other
than a Termination for Cause.
Section 6. Other Duties of Employee During and After Term. (a) The Employee
recognizes and acknowledges that all information pertaining to the affairs,
business, clients, or customers of the Company or any of its subsidiaries or
affiliates (any or all of such entities being hereinafter referred to as the
“Business”), as such information may exist from time to time, other than
information that the Company has previously made publicly available, is
confidential information and is a unique and valuable asset of the Business,
access to and knowledge of which are essential to the performance of the
Employee’s duties under this Agreement. In consideration of the payments made to
him hereunder, the Employee shall not at any time, except to the extent
reasonably necessary in the performance of his duties under this Agreement,
divulge to any person, firm, association, corporation, or governmental agency,
any information concerning the affairs, businesses, clients, or customers of the
Business (except such information as is required by law to be divulged to a
government agency or pursuant to lawful process), or make use of any such
information for his own purposes or for the benefit of any person, firm,
association or corporation (except the Business) and shall use his reasonable
best efforts to prevent the disclosure of any such information by others. All
records, memoranda, letters, books, papers, reports, accountings, experience or
other data, and other records and documents relating to the Business, whether
made by the Employee or otherwise coming into his possession, are confidential
information and are, shall be, and shall remain the property of the Business. No
copies thereof shall be made which are not retained by the Business, and the
Employee agrees, on termination of his employment or on demand of the Company,
to deliver the same to the Company.

 

-2-



--------------------------------------------------------------------------------



 



(b) In consideration of the payments made to the Employee hereunder, during the
six month period commencing on the effective date of the Termination For Cause
of his employment (the “Restricted Period”), the Employee shall not, without
express prior written approval of the Board, directly or indirectly, own or hold
any Proprietary Interest (as hereinafter defined) in, or be employed by or
receive remuneration from, any United States corporation, partnership, sole
proprietorship or other entity engaged in the business of developing, producing,
marketing or selling products or services, in the geographic areas in which the
Company and any of its affiliates operate, of the kind or type developed or
being developed, produced, marketed or sold by the Company or any of its
affiliates while the Employee was employed by the Company (a “Competitor”),
other than severance-type or retirement-type benefits from entities constituting
prior employers of the Employee. During the Restricted Period, the Employee also
shall not, without the express prior written consent of the Company, directly or
indirectly, (i) solicit, induce or assist any third party in soliciting or
inducing any person that is (or was at any time within the last twelve months
prior to the solicitation or inducement) an employee, consultant, independent
contractor or agent of the Company or any of its affiliates to leave the
employment of the Company or any of its affiliates or cease performing services
as an independent contractor, consultant or agent of the Company or any of its
affiliates; (ii) hire, or assist any third party in hiring, any person that is
or was (at any time within the twelve months prior to the attempted hiring) an
employee, consultant, independent contractor or agent of the Company or any of
its affiliates; or (iii) contact, communicate, solicit or transact any business
with or assist any third party in contacting, communicating, soliciting or
transacting any business with any person that is or was (at any time within the
twelve months prior to the contact, communication, solicitation or transaction)
a customer of the Company or its affiliates (or person who, at any time during
the twelve months prior to the contact, communication, solicitation or
transaction, the Company or its affiliates contacted, communicated with or
solicited for the purposes of becoming a customer of the Company or any of its
affiliates) for the purposes of inducing such customer or potential customer to
be connected to or benefit from any business competitive with that of the
Company or any of its affiliates.
For purposes of the preceding paragraph, the term “Proprietary Interest” means
legal, beneficial or equitable ownership, whether through stockholding or
otherwise, of an equity interest in a business, firm or entity other than
ownership of less than five percent (5%) of any class of equity interest in a
publicly held business, firm or entity.
(c) The Company’s obligation to make payments, or provide for any benefits under
this Agreement (except to the extent vested or exercisable) shall cease upon a
violation of the preceding provisions of this section. The provisions of this
Section 6 shall survive the Employee’s termination of his employment with the
Company.
(d) The Employee acknowledges that he has carefully read and considered all of
the restraints imposed pursuant to this Section 6 and that each and every one of
said restraints is reasonable in respect to subject matter, length of time and
area. The Employee further acknowledges that damages at law would not be a
measurable or adequate remedy for a breach of the restrictive covenant contained
in Section 6(b) hereof, and accordingly consents to the entry by any court of
competent jurisdiction of order enjoining him from violating any of such
covenants. If any of the covenants contained in this Section 6 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form said provision shall then be enforceable.
Section 7. Withholdings. The Company may directly or indirectly withhold from
any payments made under this Agreement all Federal, state, city or other taxes
and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by or on behalf of the Company.
Section 8. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating or merging into or with, or
transferring all or substantially all of its assets to, or engaging in any other
business combination with, any other person or entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger, transfer of assets or other business combination
and assumption, the term “Company” used herein shall mean such other person or
entity and this Agreement shall continue in full force and effect.

 

-3-



--------------------------------------------------------------------------------



 



Section 9. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by same day or
overnight mail (i) if to the Employee, at the address set forth above, or
(ii) if to the Company, as follows:
BCI Communications, Inc.
20 Bushes Lane
Elmwood Park, New Jersey 07407
or to such other address as either party shall have previously specified in
writing to the other.
Section 10. Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Employee and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement shall be for the sole benefit of the parties to
this Agreement and their respective heirs, successors, permitted assigns (if
any) and legal representatives and is not intended, nor shall be construed, to
give any person, other than the parties hereto and their respective heirs,
successors, permitted assignees (if any) and legal representatives, any legal or
equitable right, remedy or claim hereunder. This Agreement is personal to the
Employee and may not be assigned by him without the prior written consent of the
Company. Any attempted assignment in violation of this Section 12 shall be null
and void.
Section 11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New Jersey, without reference
to the choice of law principles thereof.
Section 12. Dispute Resolution.
(a) Any dispute or controversy between the Company and the Employee relating to
this Agreement shall be settled by litigation between the parties. Said
litigation to be venued in the Supreme Court of the State of New Jersey, law
division, Bergen County vicinage.
(b) Notwithstanding anything herein to the contrary, the Company shall not be
required to arbitrate any dispute arising between it and the Employee relating
to the foregoing Section 6 of this Agreement, but shall have the right to
institute judicial proceedings in the court set forth in Section 12(a). The
Employee hereby consents to, and waives any objection to, the personal
jurisdiction and venue of the aforesaid courts, and waives any claim that
aforesaid courts constitute on inconvenient forum.
Section 13. Entire Agreement. This Agreement shall constitute the entire
agreement among the parties with respect to the matters covered hereby and shall
supersede any and all previous written, oral or implied understandings among
them with respect to such matters.
Section 14. Amendments. This Agreement may only be amended or otherwise
modified, and compliance with any provision hereof may only be waived, by a
writing executed by all of the parties hereto. The provisions of this Section 16
may only be amended or otherwise modified by such a writing.
Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together be deemed to constitute one and the same instrument.
Section 16. Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party or parties entitled to the benefit thereof, but
only by a writing signed by the party or parties waiving such terms or
conditions. No waiver of any provisions of this Agreement or of any rights or
benefits arising hereunder shall be deemed to or shall constitute a waiver of
any other provisions of this Agreement (whether or not similar) nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided in
writing.

 

-4-



--------------------------------------------------------------------------------



 



Section 17. Severability. The invalidity of any portion hereof shall not affect
the validity, force or effect of the remaining portions hereof. If it is ever
held that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the undersigned, thereunto duly authorized, and the Employee has signed this
Agreement, all as of the date first above written.

            BCI COMMUNICATIONS, INC.
       By:   /s/ Richard Berliner         Richard Berliner CEO                 
     By:   /s/ Robert Bradley         Robert Bradley             

 

-5-



--------------------------------------------------------------------------------



 



SCHEDULE A
EMPLOYEE’S INCENTIVE PLAN
If the Company achieves one of the following Gross Sales for the 2005 fiscal
year, ending June 30, 2006, the Employee shall receive the corresponding
incentive award:

          Gross Sales   Incentive Award  
Up to $19,999,999.99
  $ 0.00  
$20,000,000.00- $24,999,999.99
  $ 25,000.00  
$25,000,000.00- $29,999,999.99
  $ 50,000.00  
$30,000,000.00 and above
  $ 75,000.00  

The Company must achieve the Gross Sales figure for the Employee to earn the
corresponding Incentive Award. The Incentive Award shall not be cumulative.

 

-6-